Exhibit 10.09b

CERTAIN PORTIONS

HEREOF DENOTED WITH “[***]”

HAVE BEEN OMITTED

PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT

AND HAVE BEEN FILED

SEPARATELY WITH THE

COMMISSION

FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) is made this 1st day of
December, 2006, by and between HULL POINT LLC, a Maryland limited liability
company (“Landlord”) and Under Armour, Inc., a Maryland Corporation, formerly
known as KP SPORTS, INC., a Maryland corporation (“Tenant”).

R.1. By that Office Lease dated March 29, 2002 by and between Landlord and
Tenant, as amended by that First Amendment to Lease dated September 10, 2002 and
that Second Amendment to Lease dated March 6, 2003 and that Third Amendment to
Lease dated June 23, 2004 and that Fourth Amendment to Lease dated October 12,
2006 (collectively, the “Original Lease”), Landlord leased to Tenant those
certain premises consisting of 31,880 rentable square feet of space on the third
floor and 4,661 rentable square feet of space on the fourth floor, and 483
rentable square feet on the bridge of the Ivory Building, and 8,581 rentable
square feet of space on the second floor of the Dawn Building (the “Original
Premises”) located at Tide Point, 1020 Hull Street, Baltimore, Maryland 21230
(the Original Lease together with this Fifth Amendment are to referred
collectively as the “Lease”).

R.2. Landlord and Tenant desire to amend the terms and conditions of the
Original Lease to reflect an expansion of the Original Premises by 4,400
rentable square feet of space on the second floor bridge between the Ivory and
Tide Buildings, as more particularly depicted on Exhibit A (referred to as the
“Expansion Space”).

R.3. Landlord and Tenant desire to amend the Lease upon the terms and conditions
set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Lease.

2. Amendments to Original Lease. The Original Lease is hereby amended as a
follows:

2.1 Effective Date. The Effective Date for this Fifth Amendment shall be
January 1, 2007.

2.2 Lease Term. The Original Lease currently expires on April 30, 2007. The Term
for the Expansion Space shall be from January 1, 2007 to April 30, 2009.

 

1



--------------------------------------------------------------------------------

2.3 Rent. Tenant shall pay Base Rent for the Expansion Space as follows:

 

Lease Year

   Rent Per SF     Annual Amount  

1/1/07-12/31/07

   $ [ ***]   $ [ ***]

1/1/08-12/31/08

   $ [ ***]   $ [ ***]

1/1/09-4/30/09

   $ [ ***]   $ [ ***]

2.4 Delivery of Expansion Spaces. Landlord shall deliver the Expansion Space to
the Tenant on January 1, 2007. As of the delivery date above, the definition of
the term “Premises” shall include the Expansion Space, and the rentable square
footage of the Premises shall be increased to 50,005. The Expansion Space shall
be delivered to Tenant in broom clean condition. Tenant shall otherwise accept
the Expansion Space on an “as-is” basis with no further warranties or
representations from the Landlord, except that Landlord warrants that, to its
knowledge, the Expansion Space is free of hazardous materials.

2.5 Base Year and Base Taxes. As of the Effective Date of this Fifth Amendment
to Lease, the Base Operating Costs for the Expansion Space only shall mean
Operating Costs incurred for the 2006 calendar year. If less than 95% of the
rentable square feet in the Project is occupied by tenants or Landlord is not
supplying services to 95% of the rentable square feet of the Project at any time
during any calendar year (including the Base Year), then Operating Costs for
such calendar year shall be an amount equal to the Operating Costs which would
normally be expected to be incurred using reasonable projections and reasonable
extrapolations from existing cost data had 95% of the Project’s rentable square
feet been occupied and had Landlord been supplying services to 95% of the
Project’s rentable square feet throughout such calendar year. Furthermore, if
after the Base Year, the Landlord provides additional services or incurs cost
items in a category not otherwise covered in Operating Costs as defined herein,
the Base Operating Costs shall be increased in a manner as reasonably determined
by Landlord to include such additional matter.

As of the Effective Date of this Fifth Amendment to Lease, Base Taxes for the
Expansion Space only shall mean Taxes incurred for the state fiscal tax year
beginning July 1, 2006 and ending June 30, 2007.

3. Parking. During the term of this Fifth Amendment to Lease for the Expansion
Premises, Tenant shall have the non-exclusive right to use 13 additional on-site
parking spaces. At Landlord’s request, Tenant shall provide license plate
numbers for its employees and otherwise cooperate with Landlord’s management of
the Parking Areas, which may include attended parking service. Tenant shall not
be obligated to pay any Additional Rent for any such parking spaces.

 

2



--------------------------------------------------------------------------------

4. Survival and Conflict. The Lease shall remain in full force and effect, fully
binding on Landlord and Tenant and unmodified except as expressly provided
herein. In the event of any conflict between the terms of the Lease and the
terms of this Amendment, the terms of this Amendment shall govern.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment on the
date written first above.

 

LANDLORD:       HULL POINT LLC, a Maryland limited liability company

[illegible]

    By:  

/s/ J. Martin Lostner

  (SEAL) Witness     Name:   J. Martin Lostner       Title:   Agent   TENANT:  
  UNDER ARMOUR, INC., a Maryland corporation     By:  

/s/ J. Scott Plank

  (SEAL)

[illegible]

    Name:   J. Scott Plank   Witness     Title:   Senior Vice President of
Retail  

 

3